          Case 2:18-cv-02026-DWL Document 86 Filed 10/26/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Richard Manriquez,                                No. CV-18-02026-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Town of Superior, et al.,
13                  Defendants.
14
15            The parties have filed a stipulation to stay this action pending resolution of
16   Defendants’ interlocutory appeal of the Court’s denial of summary judgment on qualified

17   immunity grounds. (Doc. 85.)
18            In the context of interlocutory qualified immunity appeals, “the district court is

19   automatically divested of jurisdiction to proceed with trial pending appeal,” unless the

20   district court “find[s] that the defendants’ claim of qualified immunity is frivolous or has
21   been waived,” in which case “the district court may certify, in writing, that defendants
22   have forfeited their right to pretrial appeal, and may proceed with trial.” Chuman v.

23   Wright, 960 F.2d 104, 105 (9th Cir. 1992). “An appeal is frivolous if the results are

24   obvious, or the arguments are wholly without merit.” Centeno v. City of Fresno, 2018

25   WL 1305764, *1 (E.D. Cal. 2018).

26            Here, the parties agree that Defendants’ appeal is not frivolous (Doc. 85 at 1), as
27   does the Court.
28            Accordingly,
      Case 2:18-cv-02026-DWL Document 86 Filed 10/26/20 Page 2 of 2



 1          IT IS ORDERED that the parties’ stipulation (Doc. 85) is granted. This action is
 2   stayed in its entirety pending resolution of Defendants’ interlocutory appeal. The parties
 3   must file a joint notice within five days of the issuance of the Ninth Circuit’s order
 4   resolving the interlocutory appeal.
 5          Dated this 26th day of October, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
